Citation Nr: 1450604	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-17 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Education Center in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date prior to September 1, 2010 for the grant of dependents education assistance (DEA) benefits under Chapter 35, Title 38 of the United States Code.


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1984 to February 1992.  The appellant is the Veteran's daughter.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 administrative decision of the VA Regional Office (RO) Education Center in Atlanta, Georgia.


FINDINGS OF FACT

1. An Ocotber 2008 rating decision established the Veteran's permanent and total disability rating, effective November 7, 2007.

2. The appellant's VA Form 22-5490, Dependents' Application for VA Education Benefits, was received by VA on September 1, 2011. 

3. The earliest commencing date for education benefits is September 1, 2010.


CONCLUSION OF LAW

The criteria for an effective date prior to September 1, 2010, for an award of DEA benefits under Chapter 35, Title 38, United States Code, have not been met.  38 U.S.C.A. §§ 3501, 5113 (West 2002); 38 C.F.R. §§ 21.3021, 21.3041, 21.4131 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001). 

Specifically, the VCAA has been held not to apply to claims that, as in this case, turn on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000). Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.)  As such, no further action is required pursuant to the VCAA, as the VCAA can have no effect on the appeal.

Analysis

The Veteran seeks an effective date prior to September 1, 2010 for the grant of DEA benefits under Chapter 35.    

The appellant is the Veteran's daughter.  According to enrollment certifications, the appellant has been pursuing a bachelor's degree from Valdosta State University since at least August 2007.  The appellant initially applied for DEA benefits in July 2006.  An August 2006 administrative decision, by the Atlanta RO, denied appellant's claim based on the fact her father did not have a permanent and total service-connected disability, thus basic eligibility for DEA could not be established.  An October 2008 rating decision granted basic eligibility for DEA as the Veteran had been determined to be permanently and totally disabled because of service-connected disabilities effective November 7, 2007.  

Subsequently, the appellant did not file a VA Form 22-5490, Dependents' Application for VA Education Benefits, until September 1, 2011.  The record contains multiple VA-Form 22-1999 certifying enrollments in Valdosta State University as far back as August 2007.  The appellant claims the commencing date (i.e. effective date) for her award of DEA benefits should be November 7, 2007 the effective date of basic eligibility.  In support of this claim she notes that her parents are divorced and because of this she has very limited contact with her father.  As a result, the appellant did not know about her entitlement to DEA until August 2011.  March 2012 Notice of Disagreement, July 2012 VA Form 9.    

Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the child of a veteran who has a total and permanent disability rating for a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3021. 

The issue in this case is not whether the appellant is eligible for Chapter 35 benefits. Rather, the issue that must be decided in this case is the proper commencing date for the award of Chapter 35 DEA benefits. 

The applicable regulations provide that, for the first award of Chapter 35 educational benefits, the commencing date will be the latest of: (A) the beginning date of eligibility; (B) one year before the date of claim; (C) the date certified by the educational institution under 38 C.F.R. § 21.4131(b) or (c); or (D) the effective date of the approval of the course or one year before the date VA receives that approval notice, whichever is later.  38 C.F.R. § 21.4131(d)(1).

Sub-paragraph (B) in the list above refers to the date of the Veteran's claim as determined by 21.1029(b), which states that the date of claim is the date on which a valid claim or application for educational assistance is considered to have been filed with VA for purposes of determining the commencing date of an award for such educational assistance.  VA received the Veteran's claim on September 1, 2011.  One year prior to that date, and thus the date identified in subparagraph (B) of the list above, is September 1, 2010.

As 38 C.F.R. § 21.4131(d)(1) says that the commencing date of the first award of educational assistance will be the latest of the dates determined by sub-paragraphs (A) through (D), the earliest the commencing date could be is September 1, 2010.  In light of this, the appellant's claim must be denied.

In regards to 38 C.F.R. § 21.4131(e), the Board finds it inapplicable in the instant case.  Section 21.4131(e) provides, in pertinent part, when determining the commencing date under section 21.4131(d)(1), the Secretary will consider an eligible person's application for DEA under Chapter 35 as having been filed on his or her eligibility date if, among other things: (1) The eligibility date is more than one year before the date of the initial rating decision that established the veteran's permanent and total disability.  The Veteran was initially found permanently and totally disabled by an October 2008 rating decision.  The remaining question is when the eligibility date is.  

Pursuant to 38 C.F.R. § 21.3041(a) an eligible child's period of eligibility generally begins on the child's 18th birthday, or on the successful completion of the child's secondary schooling, whichever first occurs.  However, section 21.3041(a)(2) notes a child's period of eligibility may begin after his or her 18th birthday if VA first finds the veteran has a permanent and total disability after the child's 18th birthday but before the child's 26th birthday.  Determination of the appellant's eligibility date falls under section 21.3041(a)(2) because her 18th birthday was in October 2006 and her father's total disabled was found permanent thereafter, in October 2008.

The October 2008 rating decision found the effective date for the determination that the Veteran's total disability was permanent was November 7, 2007.  The effective date is after the appellant's 18th birthday.  Section 21.3041(a)(2)(ii) says if the effective date of the permanent and total rating occurs after the child's 18th birthday but before the child's 26th birthday, the child may elect the beginning date of his or her period of eligibility as: (A) the effective date of the permanent and total rating; (B) the date VA notifies the veteran of the veteran's permanent and total rating; or (C) any date in between.  The date VA notified the veteran of his permanent and total rating could not be earlier than the date of the October 2008 decision that assigned the rating.  This means, pursuant to section 21.3041(a)(2)(ii)(A), the earliest possible eligibility date is the effective date November 7, 2007.  This is less than one year before the October 2008 rating decision that initially established the Veteran permanent and total disability, thus making the provisions of 38 C.F.R. § 21.4131(e) inapplicable.  

Finally, the Board acknowledges the appellants assertion that the timing of her application was the result of her father's failure to informer her of his permanent and total disability and her resulting eligibility for Chapter 35 DEA benefits.  Still, the relevant statutes and regulations do not provide for such a fact to change the disposition of the case.  

The Board is without authority to grant eligibility to benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7194; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432- 33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)). The authority to award equitable relief is committed to the discretion of the Secretary of VA under 38 U.S.C.A. § 503(a), and the Board is without jurisdiction to consider that which is solely committed to the Secretary's discretion.  See McCay v. Brown, 9 Vet. App. 183, 189 (1996).  Therefore, while the Board is sympathetic to the Veteran's claim, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Assignment of an effective date prior to September 1, 2010, for a grant of Chapter 35 DEA benefits is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


